Order entered December 11, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-01272-CR

                                  SOKHAN SIM, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 296th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 296-82427-2013

                                           ORDER
       The Court REINSTATES this appeal.

       On December 9, 2014, we ordered the trial court to make findings regarding why the

reporter’s record has not been filed. We ADOPT the findings that: (1) although appellant’s

counsel was told by appellant that payment was sent court reporter LaTresta Ginyard at the post

office box address provided, Ms. Ginyard did not receive the check; (2) Ms. Ginyard and

appellate counsel have communicated and counsel was given a physical address to which he

could deliver payment for signature; and (3) Ms. Ginyard can file the record within thirty days of

payment receipt.

       We ORDER appellant to provide this Court, by MONDAY, DECEMBER 29, 2014,

with written proof that he has made payment to Ms. Ginyard for the reporter’s record.
       We ORDER court reporter LaTresta Ginyard to file the reporter’s record within

JANUARY 30, 2015.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to court

reporter LaTresta Ginyard; and to counsel for all parties.

                                                     /s/     LANA MYERS
                                                             JUSTICE